Title: From Thomas Jefferson to A. St. C. Heiskell, 16 September 1825
From: Jefferson, Thomas
To: Heiskell, A. St. C.


Dear Sir
Monto
Sep. 16. 25.
When your acct headed against myself was handed to me, I knew nothing of that headed against Colo Randolph, or I should have given the order for both at the same time. the call on me by a young gentleman from your  store occasioned me to enquire, and to learn that the other had been handed to, Colo Randolph., I take this on myself as I do every thing mrs R. gets & which, had better therefore be chargd to me at once.) but in the mean time Colo Peyton  having left Richmd I cannot draw till his return which will be about this day week,  before which I understand you will be gone. I have therefore spoke to my grandson Th: J. R. who thinks he can procure the money otherwise, to be replaced by me within a very few days, and I hope he will do it. should he not, can you advise me how I may give you the avails of it after your departure: should that be deferred 3. or 4. days. I can furnish it  my self.You are so kind as to take on a box containing my copying machine. will you be so good as to have it delivered to mr Peale immediately on your arrival at Philadelphia, informing him at the same time of your lodging and stay, because he would repair it in time to return it in like manner under your care.  I have written to him by mail while I am without it my quantity, of writing is exactly doubled, which oppresses me much. I must request you also to pay him the charge for the repairs which will be trifling. I salute you with  wishes for a pleasant journey & return.Th: J.